Citation Nr: 0813029	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of a back contusion.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1978 to 
September 1983.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 decision by the 
RO which assigned an increased rating to 20 percent for 
residuals of a back contusion.  

In October 2005, the Board denied an increased rating for 
residuals of a back contusion, and the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In March 2007, the Court 
granted a Joint Motion for Remand of the October 2005 Board 
decision.  The Board remanded the appeal for additional 
development in October 2007.  

The issue of service connection for degenerative disc disease 
of the lumbosacral spine was denied by the RO in October 
2004, but was not in appellate status at the time of the 
October 2005 Board decision.  The issue was subsequently 
perfected on appeal in April 2007 and was merged with the 
increased rating claim when the appeal was remanded by the 
Board in October 2007.  

The issue of an increased rating for residuals of a back 
contusion is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Degenerative disc disease of the lumbosacral spine was 
not present in service or until many years after service, and 
there is no competent evidence that any current degenerative 
disc disease is related to service.  


CONCLUSION OF LAW

The veteran does not have degenerative disc disease of the 
lumbosacral spine due to disease or injury which was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of service connection for 
degenerative disc disease of the lumbosacral spine, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
degenerative disc disease of the lumbosacral spine, any 
questions as to the appropriate disability rating or the 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter dated in 
July 2004, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was required to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which was related to service; of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

The service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran was examined by 
VA during the pendency of this appeal, and was scheduled for 
a videoconference hearing at the RO before a member of the 
Board, but failed to report.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and found that the error was harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
attorney clearly have actual knowledge of the evidence that 
is required to be submitted in this case and, based on the 
veteran's contentions as well as the communications provided 
to the veteran and his attorney by the VA, it is reasonable 
to expect that the veteran understands what was needed to 
prevail.  Moreover, any error in VA's notice to the veteran 
(which is initially presumed to be prejudicial) is in fact 
harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 
2007) (burden is on VA to show that error in notice was not 
prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Degenerative Disc Disease

The veteran contends that his degenerative disc disease of 
the lumbosacral spine was caused by or the result of an 
injury to his back when he fell from a truck in service in 
1982.  The veteran asserts that while x-ray studies of his 
lumbosacral spine in service did not reveal any 
abnormalities, he believes that a more accurate diagnostic 
study, such as an MRI, would have shown that he had disc 
disease.  

The service medical records showed that the veteran was 
treated for low back pain after twisting his back while 
driving a bus in October 1981.  Other than a throbbing pain 
on the right side of his lower back and some limitation of 
motion, the veteran denied any additional symptoms and no 
pertinent abnormalities were noted on examination.  The 
diagnosis was muscle strain, and the veteran was treated with 
medication and returned to duty.  

The veteran was not seen for any back problems again until 
June 1982, after he slipped on the floorboard while exiting a 
truck and fell on his back.  On initial evaluation, the 
veteran had a laceration to his right elbow and complained of 
pain in the right lumbar area, but denied any loss of 
sensation in his lower extremities.  X-ray studies at that 
time showed no significant abnormalities.  Subsequent 
physical therapy notes and treatment records beginning in 
July 1982 showed complaints of interscapular discomfort in 
the thoracic and cervical spine areas but few, if any, 
complaints regarding any lower back problems.  The veteran 
was treated with heat, intermittent traction, immobilization, 
and instructed in exercises for low back, neck and shoulder 
movements, and was issued back and neck braces and a cane.  
The assessment in July 1982 was musculoskeletal discomfort 
with functional component.  An orthopedic note at that time 
showed complaints of low cervical spine, interscapular, and 
left supraspinatus pain with no sensory or motor function 
impairment, but there was no mention of any specific low back 
problems.  The veteran had full range of motion of the 
cervical spine with discomfort at the end range of motion.  

Subsequent progress notes in September and November 1982, 
indicated that the veteran's symptoms were decreasing but 
still present, and that his contusion was slowly resolving.  
X-ray studies of the cervical spine in October 1982 showed no 
significant abnormalities.  A November 1982 note by a 
physician's assistant indicated possible early osteophyte 
formation at the T3-4 level and requested a second opinion.  
A subsequent note in November 1982 indicated that x-ray films 
were normal, and the veteran was referred to physical therapy 
for chronic thoracic pain.  The veteran was seen for upper 
back and shoulder pain through January 1983, but no 
significant abnormalities were noted on examination.  When 
seen in March 1983, the veteran complained of low back pain 
when changing a 5-ton truck tire or after driving for two to 
three hours, but no specific findings were reported.  

The service records showed that the veteran was treated for 
upper back pain and lacerations to his right hand and after a 
motor vehicle accident in March 1983.  X-ray studies of the 
cervical spine were negative and showed no evidence of 
fracture.  The impression included cervical sprain.  
Subsequent treatment records in March and April 1983, showed 
good range of motion in the lower back with pain.  The 
veteran was referred by a medic for additional work-up for 
possible disc or vertebral damage in March 1983.  However, 
neurological evaluations in April 1983, showed no pertinent 
abnormalities.  Straight leg raising was negative without 
sciatic notch pain or palpable paravertebral spasm.  The 
assessment was chronic subjective back pain.  When seen in 
June 1983, the veteran reported that his only problem was 
pain from the middle of his back down.  The only finding on 
examination was mild lumbosacral paravertebral muscle tension 
and tenderness.  The assessment was mild lumbosacral strain.  
A Separation Physical Examination Report, dated in September 
1983, indicated that the veteran's health records had been 
reviewed by a physician and that it was determined that a 
physical examination was not required.  

The veteran's complaints and the clinical and diagnostic 
findings on VA examinations in March 1984, March 1996, and 
July 1997 were essentially the same.  The veteran's principal 
complaint was chronic low back pain and morning stiffness.  
In March 1984, there was some tenderness in the dorsal and 
lumbosacral spine but no kyphosis or sciatic pain.  Straight 
leg raising was negative and the veteran could heel and toe 
walk without difficulty.  Range of motion of the spine was 
essentially within normal limits.  X-ray studies of thoracic 
and lumbar spine showed no significant abnormalities.  The 
vertebral bodies, neural arches, disc spaces, and the 
sacroiliac joints were normal.  The diagnoses included 
residual injury of the dorsal and lumbosacral spine with 
chronic strain.  

When seen in March 1996, the veteran had some limitation of 
motion of the lumbosacral spine without pain.  He was able to 
walk without difficulty, stand and his heels and toes, and 
squat half-way.  There was some decreased range of motion of 
the lumbosacral spine but no objective evidence of pain on 
motion.  X-ray studies showed the vertebral bodies, neural 
arches, disc spaces, and the sacroiliac joints were normal, 
and there was no evidence of arthritis.  The diagnosis was 
history of low back pain.  

On VA examination in July 1997, there was no deformity, 
muscle soreness or paravertebral muscle spasm.  The veteran 
could walk on his heels and toes and squat.  Forward flexion 
was to 90 degrees; extension to 20 degrees, and rotation and 
lateral flexion to 30 degrees, with on objective evidence of 
pain on motion.  X-ray studies were unchanged and showed no 
evidence of arthritis.  The diagnoses included history of 
lumbar muscle strain with no current evidence on examination, 
and history of slight limitation of motion with no organic or 
structural abnormality that would cause limitation of motion.  

When examined by VA in June 2003, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's medical history and the clinical 
findings on examination.  The examiner opined that the 
veteran's degenerative disc disease of the lumbosacral spine 
was not related to the back contusion in service.  

The evidentiary record includes a letter from a private 
physician, dated in May 2004, to the effect that the veteran 
had chronic back pain since an injury in service and that an 
MRI showed disc narrowing at L5-S1.  

Analysis

The veteran's belief that an MRI, if undertaken in 1982, 
would have revealed evidence of degenerative disc disease is 
mere speculation and not supported by any objective evidence.  
In fact, the veteran has not provided any competent evidence 
that his current degenerative disc disease of the lumbosacral 
spine is related, in any way, to service.  Although the 
veteran asserts that the May 2004 letter from his private 
physician showed that his degenerative disc disease was 
related to his back injury in service, letter merely 
described the veteran's medical history of back problems, but 
did not offer any opinion as to etiology of his degenerative 
disc disease.  

In this regard, the Board notes that the first evidence of 
any degenerative process of the lumbosacral spine, detected 
on a private MRI in October 2001, showed only "slight" disc 
space narrowing and disc desiccation with minimal 
retrolisthesis at L5-S1, without significant compromise of 
the spinal space, nerve roots, or neural foramina.  In fact, 
the report indicated that there was no significant 
abnormality detected.  The MRI findings were consistent with 
the findings from a June 2003 VA x-ray study which showed 
"early minimal" degenerative arthritic changes with 
marginal spur formation and narrowing of the disc space at 
L5-S1.  It is significant to note that all prior x-ray 
studies, including at least three studies in service in 1982 
and 1983, and on VA examinations in March 1984, March 1996, 
and July 1997, failed to reveal any evidence degenerative 
changes or disc space narrowing.  

As to the veteran's assertions that x-ray studies could not 
have detected the current degenerative changes in his 
lumbosacral spine which were only revealed by MRI in 2001, 
the Board points out that the recent VA x-ray study in June 
2003 revealed essentially the same findings as the 2001 MRI.  
The fact that both studies described the degenerative changes 
as "slight" and "minimal" suggests that the changes were 
of a more recent onset and not of a longstanding nature.  The 
objective findings prior to 2001 clearly and unambiguously 
noted no pertinent abnormalities.  

Although it may be reasonable to conclude that the current 
degenerative changes were not present until many years after 
service based on the foregoing, the Board is not competent to 
offer a medical opinion and must rely on the opinions and 
conclusions of qualified medical professionals.  Here, the VA 
examiner in June 2003 reviewed the claims file, including the 
veteran's service medical records and all VA examination 
reports since his discharge from service, and concluded that 
the veteran's degenerative disc disease was not related to 
his back injury in service.  The Board finds the examiner's 
opinion persuasive, as it was based on a longitudinal review 
of all the evidence of record and an examination of the 
veteran, and included a rational and plausible explanation 
for his conclusion.  Moreover, the veteran has not presented 
any evidence to rebut the opinion.  

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As there is no competent medical evidence of record 
suggesting a connection between the veteran's degenerative 
disc disease of the lumbosacral spine and service, and no 
objective evidence of any manifestations of a degenerative 
process until many years after his discharge from service, 
the record affords no basis to grant service connection.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
degenerative disc disease of the lumbosacral spine.  




ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.  


REMAND

Concerning the claim for an increased rating for residuals of 
a back contusion, the Board finds that the appeal must be 
remanded for additional development prior to appellate 
review.  

Although the veteran was examined by VA for residuals of his 
low back contusion in June 2003, the findings did not include 
any information concerning the degree of functional 
impairment under 38 C.F.R. §§ 4.40, 4.45, and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  More significantly, 
the examination was conducted nearly five years ago and the 
veteran stated more recently, that his back disability had 
worsened since then.  

Additionally, the Board finds that VA's duty to assist under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473(2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
is deficient.  In Vazquez, the Court held, in part, that a 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on his employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Given the medical complexity of this case, the absence of 
relevant clinical information, and the deficiency in the VCAA 
notice, the Board finds that the current evidence of record 
is inadequate and that further development of the record is 
necessary.  Where, as here, the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  The 
duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran and 
his attorney a corrective VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, and what 
effect the service-connected residuals of 
a back contusion has on his employment 
and daily life per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 
(2008), respectively.  The notice must 
also include examples of the types of 
medical and lay evidence that that are 
relevant to establishing entitlement to 
increased compensation or exceptional 
circumstances relating to the disability.  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers who treated him for his 
service-connected low back disability 
since 2003.  After securing the necessary 
release, the AMC should attempt to obtain 
all records not already associated with 
the claims file.  If any records 
identified by the veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims 
folder.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of any residual 
disability from his back contusion.  All 
indicated tests and studies are to be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  All indicated tests should be 
performed and the findings reported in 
detail.  The examiner should provide a 
response to the following:  

I.  Note any limitation of motion in 
the thoracolumbar spine.  The 
examiner should disassociate any 
complaints or findings from the 
veteran's degenerative disc disease 
of the lumbosacral spine from the 
residuals of the back contusion, if 
feasible.  

II.  Indicate whether the 
thoracolumbar spine exhibits 
weakened movement, excess 
fatigability, or incoordination 
associated with the back contusion 
residuals.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  Lastly, the examiner should 
express an opinion on whether pain 
from the residuals of the back 
contusion could significantly limit 
functional ability during flare-ups 
or when the spine is used repeatedly 
over a period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if possible.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the residuals 
of the back contusion have been provided 
by the examiner and whether he has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2007).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


